                IN THE UNITED STATES DISTRICT
               COURT FOR THE EASTERN DISTRICT
                  OF TEXAS SHERMAN DIVISION



MOBILITY WORKX, LLC,

                   Plaintiff,

         v.
                                  Case No.: 4:17-CV-00872 ALM
CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,
                                  JURY TRIAL DEMANDED
                   Defendant.




                PLAINTIFF MOBILITY WORKX, LLC’S

  MOTION TO STRIKE PORTIONS OF JAMES PROCTOR’S EXPERT REPORT
   I.       INTRODUCTION

        Plaintiff Mobility Workx (“Mobility”) moves to strike the opinions listed below from the

June 20, 2019, Expert Report of Mr. Proctor Regarding Invalidity.1 A highlighted version of Mr.

Proctor’s report reflecting those portions of his report that are impacted by this motion is attached

as Exhibit 1 to the declaration of Michael Machat (“Machat Decl.”).

               All obviousness opinions with the exception of Mr. Proctor’s opinions set forth in

                Section Shimizu in Section X.B. of his report (“Obviousness Opinions”).

               All invalidity opinions based on 3G UMTS (or other standards) as prior art

                (“Standards”).

               All reference to alleged prior art that was not disclosed in either Verizon’s original

                expert report dated July 24, 2018, or its Supplemental Expert Report dated May 6,

                2019 (“New References”).

               Sections VIII.B.1 through VIII.B.5 discussing the background of the ‘330 patent

                (‘330 Background”).

               All reference to Mobile IPv6 (“Mobile IPv6”).




        1
          Mobility and Verizon initially served expert reports on the items for which they bore the
burden on May 16, 2019. The Court subsequently extended the deadline to June 20, 2019. [Dkt.
No. 92.] Mobility believes that the deadline to move to strike any material included in the expert
reports served May 16 has lapsed. [Dkt. No. 65, at 2 (“Objections to any expert, including Daubert
motions, shall be filed within 3 weeks of the Expert Report disclosure); see also Dkt. No. 88, at
1.] Defendant, however, has taken a contrary position that the three weeks period did not even
begin to run until June 20, 2019, when the parties served certain updated reports. Because
Defendant has informed Mobility that it plans on challenging the May 16, 2019, reports of
Mobility’s experts, regardless of the plain meaning of this Court’s Order [Dkt. No. 73], Plaintiff,
out of an abundance of caution that the Court will entertain Defendant’s belated motions, hereby
brings its own challenges to the invalidity report of Defendant’s expert, Mr. Proctor.
                                                  1
                Reference to certain claim terms as lacking written description (“Unsupported

                 Written Description Opinions”).

                All references to the prosecution history or disclosure of the asserted patents that

                 are an attempt to alter the Court’s Claim Constructions (“Portions Contrary to

                 Court’s Claim Construction”).

                References to Incorporated Invalidity Charts from Plaintiff’s Invalidity Contentions

                 (“Incorporated Invalidity Charts”).

                Paragraph 208, which refers to claim 7 as being mistakenly issued (“Claim 7”).

    II.      ARGUMENT

             A. Mr. Proctor’s Obviousness Opinions Should be Struck

          Local Patent Rule 3-3 requires a party charged with infringement to “identify each item

of prior art that allegedly anticipates each asserted claim or renders it obvious.” P.R. 3-3(a). The

party’s invalidity contentions must also include “[a] chart identifying where specifically in each

alleged item of prior art each element of each asserted claim is found.” Id. 3-3(c). Local patent

rules “are essentially a series of case management orders.” O2 Micro Int’l Ltd. v. Monolithic

Power Sys., Inc., 467 F.3d 1355, 1363 (Fed. Cir. 2006). If a party fails to obey such an order, the

court “may impose any ‘just’ sanction’ . . . including ‘refusing to allow the disobedient party to

support or oppose designated claims or defenses, or prohibiting that party from introducing

designated matters in evidence.’” Id. (quoting Fed. R. Civ. P. 16(f); Fed. R. Civ. P. 37(b)(2)(B)).

          Undisclosed permutations of prior art are not permitted. It is enough for a defendant in a

patent case to cite to say 10 prior art references and lay low until just before trial so it can spring




                                                   2
a surprise that one or more of the previously undisclosed combinations2 of the prior art renders

the patent obvious.

           Likewise, boiler plate contentions are not permissible. Boilerplate language does not

reserve any special right for a party in patent litigation to spring surprises on its adversary at a

time of its own choosing. Eolas Technologies Inc. v. Amazon.com,Inc No. 6:15-cv-01038, 2016

WL 7666160 at *3 (E.D. Tex. Dec. 5, 2016) Also, Sycamore Ip Holdings LLC v. AT&T Corp.,

No. 2:16-cv-588; 2018 WL 1695231 (E.D. Tex. April 6, 2018); Godo Kaisha IP Bridge 1 v.

Broadcom Ltd, No. 2:16-cv-134, 2017 WL 2869331 at *2 (E.D.Tex. April 17, 2017).

           The first-time defendant raised its combination theory was in Mr. Proctor’s expert report.

So all references to combinations of prior art must be stricken as an unfair surprise and contrary

to the local patent rules, which act as local case management orders. O2 Micro Int’l Ltd. v.

Monolithic Power Sys., Inc., 467 F.3d 1355, 1363 (Fed. Cir. 2006). If a party fails to obey such

an order, the court “may impose any ‘just’ sanction’ . . . including ‘refusing to allow the

disobedient party to support or oppose designated claims or defenses, or prohibiting that party

from introducing designated matters in evidence.’” Id

           Here, every obviousness opinion disclosed in Proctor’s invalidity report in Sections X.A.,

X.C., X.D., and XI.A., XI.B., XI.C., and XI.D. was either not disclosed at all or was

inadequately disclosed in Verizon’s invalidity contentions and thus should be stricken.3

           Specifically, in X.A., Proctor combines the Liu Paper and Liu Patent with the Gwon I

reference, even though these two combinations were never disclosed in Verizon’s Invalidity

Contention Charts. See Exhibits B1 and B2 attached to Machat Decl. Exh. 2 and 3.




2
    The number of possible combinations of just 10 items – also known as 10 factorial (10!) is 3,628,800.
3
    Objectionable portions of Proctor’s obviousness opinions in Section X.B. related to Shimizu are discussed below.

                                                           3
       Likewise, in X.C. Proctor combines the 3G UMTS with the Bahl reference, even though

these two combinations were never disclosed in Verizon’s Invalidity Contention Charts. See

Exhibits B18 to B16 attached to Machat Decl. Exh. 2 and 3.

       In X.D. Proctor combines Gwon I with Gwon II a completely undisclosed reference.

       All of Mr. Proctor’s effected obviousness arguments should be stricken.

           B. Mr. Proctor’s Standards Opinions Should be Struck

       The Federal Circuit in Kyocera Wireless Corp. v. International Trade Com’n, 545 F.3d

1340, 1351 (2008) stated:

       This court requires that in order to anticipate a claim, “a single prior art reference
       must expressly or inherently disclose each claim limitation.” Finisar Corp. v.
       DirecTV Group, Inc., 523 F.3d 1323, 1334 (Fed.Cir.2008). The record evidence
       suggests that the GSM standard is not a single reference. The different
       specifications that comprise the GSM standard were authored by different subsets
       of authors at different times. Indeed, the GSM standard includes hundreds of
       individual specifications drafted by approximately ten different subgroups, each
       with its own title and separate page numbering. Each specification, though part of
       the greater GSM standard, stands as a separate document in its own right. Even
       Qualcomm's witness—admittedly one of the most knowledgeable people in the
       world about the operation of GSM—testified that she had not read the entire
       standard and did not know of any person who had read the entire standard. Open
       Session Tr. 1712, Mar. 15, 2006. Under these circumstances, the GSM standard is
       actually several prior art references with separate dates of creation, rather than a
       single prior art reference.

       The same logic applies in this case. In Section X.B. Proctor has lumped together multiple

specs and treated them as a single anticipatory reference in violation of Kyocera. Accordingly,

all opinions of Mr. Proctor where he treats standards as a single unitary reference must be

stricken under Kyocera. various combinations of factors without disclosing them, which comes

as a surprise to Mobility in addition to it being contrary to case law. Kyocera Wireless Corp. v.

International Trade Com’n, 545 F.3d 1340, 1351-1352 (Fed Cir. 2008). Like interrogatory




                                                 4
responses, contentions narrow issues and set boundaries for trial. See Fenner Investments, Ltd. v.

Hewlett-Packard Co., No. 6:08-cv-273, 2010 WL 786606, at *2 (E.D. Tex. Feb. 26, 2010)

           C. All Portions Referring to New References Should be Struck

       In general, defendants in patent cases are not permitted to present undisclosed invalidity

contentions at trial. Huawei Technologies Co. Ltd. v. T-Mobile US, Inc. et al, Case No. 2:16-

CV-000550 (E.D. Tex., Oct. 16, 2017) (Machat Decl. Exh. 6). Defendant Verizon Wireless is

attempting to do the same thing that defendant T-Mobile was prohibited from doing in the

Huawei Technologies case. Simply put, expert reports may not introduce theories not previously

set forth in a party’s contentions. Fenner Investments v. Hewlett-Packard, 2010 WL 786606 *3

(E.D. Tex 2010); Cf. Anascape, Ltd. v. Microsoft Corp., 2008 WL 7180756, *4 (E.D. Tex. May

1, 2008) (striking portions of expert report that exceeded scope of invalidity contentions); Visto

Corp. v. Seven Networks, Inc., 2006 WL 5153146, *1 (E.D. Tex. Mar. 27, 2007) (striking

portions of expert report relying on prior art not disclosed in invalidity contentions).

       Proctor references several references that were never included in Verizon’s invalidity

contentions. Specifically, Proctor’s report introduces references to Mobile IPv6 and Gwon II for

the first time as neither of these references are cited in Verizon’s Initial or Supplemental

Invalidity Contentions. See Machat Decl. Exh. 2 and 3, respectively. Yet, Mr. Proctor relies

extensively on Mobile IPv6 and Gwon II throughout his report. Discussion of Mobile IPv6 is

included in Paragraphs 142, 143, 147, and 148 and 463. Likewise, Gwon II is relied in

paragraphs 58, 201, 457, 459, 472-480, 485, 486, 491, 498, 500-502, 504-505. Accordingly, all

portions of Mr. Proctor’s Report related to IPv6 and Gwon II should be stricken.

       Likewise, Mr. Proctor relies on two new technical standards throughout his analysis of

invalidity analysis of the asserted claims over the Shimizu reference in Section X.B. of his



                                                  5
report. Specifically, Mr. Proctor cites to 3GPP TS 25.331 V5.1.0 (2002-06) and 3GPP 23.060

v5.1.0 (2002-03) for the first time in his report in combination with Shimizu. See Exhibit B-7 to

Machat Decl. Exh. 2 and Exhibit B-7 to Machat Decl. Exh. 3. Impacted portions of Section X.B.

of Mr. Proctor’s report are highlighted in Machat Decl. Exh. 1.

            D. The ‘330 Background Should Be Struck

        Mr. Proctor’s report also improperly relies on the references cited in Sections VIII.B.1.

through VIII.B.5 as prior art to support his obviousness position. Out of the nine claim charts

provided related to the asserted claims of the ‘330 patent in its initial Invalidity Contentions (see

Exhibits C-1 through C-9 to Machat Exh. 2) and the thirteen claim charts related to the asserted

claims of the ‘330 patent, the references discussed in Sections VIII.B.1 to 5 were either never charted

in claim charts as required under the Local Rules, or belatedly provided in Verizon’s Supplemental

Invalidity Contentions when the Court’s claim constructions did not necessitate the citation to new

references. Mr. Proctor’s discussion in the Background section of numerous uncharted and

improperly disclosed references is incorporated by reference into his validity analysis. See Proctor

Report paragraphs 23-26. This is an improper attempt by Mr. Proctor and Verizon to backdoor prior

art references that were not timely and properly disclosed under the Local Rules. See Godo Kaisha

IP Bridge 1 v. Broadcom Ltd., et al., 2017 WL 2869344 at *1 (E.D. Tex. Apr. 19, 2017).

Accordingly, Mr. Proctor’s discussion in Sections VIII.B.1. through VIII.B.5 and footnotes 23-26,

should be stricken.

            E. The Unsupported Written Description Opinions Should be Struck

        In each of paragraphs 277, 347, and 484, Mr. Proctor states:

        In my opinion, the ‘417 Patent fails to prove a written description of a system that

        “triggers registration . . . by ‘relaying’ shared secrets from a mobile node to

        another node.


                                                    6
          However, Mr. Proctor provides no analysis or basis for his conclusory opinion. Such

conclusory opinions do not meet the standard required by Daubert and should be stricken.

             F. Paragraph 208 Referring to Claim 7 Should be Struck

          In ¶ 208, Mr. Proctor states that he has been informed that Claim 7 was issued by mistake

by the U.S. Patent and Trademark Office. Ex. 1 at ¶ 208. Mr. Proctor goes on to discuss certain

events during the prosecution. Id. Mr. Proctor, however, offers no opinion on this issue, rather he

is acting as counsel’s mouthpiece. As pointed out to Verizon’s counsel on April 18, 2019, not

every procedural minutia that arises during the prosecution of a patent provides an invalidity

defense. See Machat Decl. Exh. 4. Yet, Verizon persists with this defense that has no basis in law

or fact. Patents are presumed valid. 35 U.S.C. § 282(a). And, the Patent Act defines a limited set

of which a patent can be challenged. See 35 U.S.C. § 282(b). The alleged “mistake” referenced

in Paragraph 280 of Mr. Proctor’s Report is not one of them. See Aristocrat Techs. Austl. PTY

Ltd. v. Int’l Game Tech., 543 F.3d 657, 659 - 63 (Fed. Cir. 2008) (holding that as a matter of law

“improper revival” of a patent could not be raised as defense under 35 U.S.C. § 282(b) in a

patent infringement action). The fact that the PTO decided to withdraw the restriction

requirement and allow claim 7, is simply not reviewable. Accordingly, ¶ 208 should be struck.

   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion to Strike should be granted.

Dated: July 12, 2019                                   /s/Michael Machat
                                                       Michael Machat
                                                       Machat & Associates, PC
                                                       8730 W. Sunset Blvd., Ste. 250
                                                       West Hollywood, CA 90069
                                                       Tel: (310) 860-1833
                                                       Michael@machatlaw.com

                                                       Attorneys for Plaintiff Mobility Workx



                                                   7
                             CERTIFICATE OF CONFERENCE

       Movant’s counsel has complied with the meet and confer requirements of Local Rule

CV-7(h). The parties have met and conferred via conference call July 10, 2019, and were unable

to agree upon a resolution of this matter. Defendant opposes the relief requested.




                                       /s/ Michael Machat
                                         Michael Machat




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, a true and correct copy of the foregoing was

filed with the Court via CM/ECF, which will send notification of such filing to all registered

participants.



                                        /s Michael Machat
                                         Michael Machat




                                                8
